Order entered December 11, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00982-CV

                    DONALD O. OZUMBA, M.D., ET AL., Appellants

                                            V.

                               JANE DOE NO. 6, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 380-03960-2018

                                         ORDER
       Before the Court is appellants’ December 9, 2019 unopposed motion for an extension of

time to file their brief on the merits. We GRANT the motion and extend the time to December

30, 2019.


                                                   /s/   KEN MOLBERG
                                                         JUSTICE